department of the treasury internal_revenue_service __ washington d c contact person id number telephone number -7 a br date fer -6 employer_identification_number legend o t i h t i dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with certain changes regarding a reorganization of a healthcare system in a letter dated date the internal_revenue_service ruled that a reorganization described in a request for rulings dated date would not adversely affect the exempt entities’ tax exempt status under sec_501 of the internal_revenue_code and would not adversely affect their nonprivate foundation status under sec_509 of the code you have stated that the following are material changes to your ruling_request of date b remains a division of d and there will be no change in its ownership or operations as part of the reorganization the latter's articles of incorporation have been amended to remove b as a supported_organization four wholly-owned for-profit subsidiaries of d will merge into d and cease to exist instead of three the bylaws of a have been modified as follows the purposes of a no longer reference supporting b an increase in the maximum percentage of members of a’s board_of trustees who may be physicians who are active or retired staff of d from to to now include in this percentage limitation the president of d’s medical staff as an ex-officio voting member four separate committees of the board_of trustees the vice-president of the board_of trustees does not automatically advance to the chairperson position and the secretary is elected by the board_of trustees and not appointed by the president and chief_executive_officer e will amend its articles of incorporation to change its name to f a will serve as the parent and controlling_organization of the reorganized system and will be the sole member of c d and e and is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 b and c operate hospitals they are exempt from federal_income_tax under sec_501 of the code and are classified as nonprivate foundations under sec_509 d is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 it operates hospitals e is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 it solicits funds for the benefit of d you have requested the following rulings in connection with the modification to the reorganization described above the modifications to the reorganization will not adversely affect the exempt entities’ tax exempt status under sec_501 of the code the modifications to the reorganization will not adversely affect the exempt entities’ nonprivate foundation status under sec_509 of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code the reorganization described herein will not adversely affect the tax exempt status of a b c d or e under sec_501 of the code as they will conduct activities that form the basis for their exemption from federal_income_tax reorganization will not adversely affect the nonprivate foundation staus of these entities as the basis for their classification as nonprivate foundations under sec_509 will not change in addition the accordingly based on all the facts and circumstances described above we rule the modifications to the reorganization will not adversely affect the exempt entities’ current exempt status under sec_501 of the code the modifications to the reorganization will not adversely affect the exempt entities’ nonprivate foundation status under sec_509 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of these rulings in your permanent records sincerely signed marvin friediandez marvin friedlander manager exempt_organizations technical group
